SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

96
CAF 15-00405
PRESENT: WHALEN, P.J., SMITH, CENTRA, CARNI, AND SCUDDER, JJ.


IN THE MATTER OF CHRISTOPHER P. FOWLER,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

VALERIE M. VANGEE, RESPONDENT-RESPONDENT.


ROBERT A. DINIERI, CLYDE, FOR PETITIONER-APPELLANT.


     Appeal from an order of the Family Court, Wayne County (Daniel G.
Barrett, J.), entered December 16, 2014 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner father appeals from an order dismissing
his petition seeking to modify a prior order of visitation. Contrary
to the father’s contention, we conclude that Family Court did not
abuse its discretion in dismissing his petition without conducting a
hearing. A hearing is not required whenever a parent seeks
modification of a visitation order and, here, the father “failed to
make a sufficient evidentiary showing of a change in circumstances to
require a hearing” (Matter of Consilio v Terrigino, 114 AD3d 1248,
1248 [internal quotation marks omitted]).




Entered:    February 5, 2016                    Frances E. Cafarell
                                                Clerk of the Court